                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 In re Qudian Inc. Securities Litigation             Master File No. 1:17-cv-09741-JMF




                  [PROPOSED] ORDER GRANTING PLAINTIFFS’
           MOTION FOR LEAVE TO EFFECTUATE ALTERNATIVE SERVICE

        This matter is before the Court on Lead Plaintiffs’ Alan B. Hertz and the Alan Hertz

Family 2012 Trust and additional plaintiff Darwin Sutanto Motion for Leave to Effectuate

Alternative Service of the Second Amended Complaint and Amended Summons on defendants

Yifan Li, Rocky Ta-Chen Lee, Tianyu Zhu, Joyful Bliss Limited, Yahui Zhou, and Kunlun

Group Limited (collectively, the “Unserved Defendants”) pursuant to Federal Rule of Civil

Procedure 4(f)(3) . Having reviewed the Motion and good cause appearing,
                                                           as unopposed
        IT IS HEREBY ORDERED that the Motion is GRANTED and Plaintiffs may effectuate
                                                                ^
service on the Unserved Defendants as follows:

1. For (a) Qudian Board Members Yifan Li and Rocky Ta-Chen Lee, (b) Joyful Bliss Limited
and its controlling shareholder, Tianyu Zhu (an individual and entity associated with entities
already represented by defense counsel in this action), mailing the Amended Summons and
Second Amended Complaint via certified mail, return receipt requested, to:

                  Yifan Li, Rocky Ta-Chen Lee, Tianyu Zhu and Joyful Bliss Limited
                  c/o Stephen P. Blake, Esq.
                  Simpson Thacher & Bartlett LLP
                  2475 Hanover Street
                  Palo Alto, CA 94304




505280.1 QUDIAN                                  1
2. For Qudian Board Members Yifan Li and Rocky Ta-Chen Lee mailing the Amended
Summons and Second Amended Complaint via certified mail, return receipt requested, to:

                  Yifan Li & Rocky Ta-Chen Lee
                   c/o Law Debenture Corporate Services, Inc.
                   Qudian Agent for Service of Process
                   400 Madison Avenue, 4th Floor,
                   New York, NY 10017

3. For the Kunlun Group and its Chairperson, Yahui Zhou, sending the Amended Summons and
Second Amended Complaint via Federal Express to:

                 Kunlun Group Limited
                  Room 1903, 19/F Lee Garden One, 33
                  Hysan Avenue, Causeway Bay
                  Hong Kong

                 Yahui Zhou
                  Chairperson, Kunlun Group Limited
                  Room 1903, 19/F Lee Garden One, 33
                  Hysan Avenue, Causeway Bay
                  Hong Kong

                 Kunlun Group Limited
                  Office 1238 & 1239, Unit 1201-05, 12/F
                  China Resources Building, No. 26
                  Harbour Road, Wanchai
                  Hong Kong

                 Yahui Zhou
                  Chairperson, Kunlun Group Limited
                  Office 1238 & 1239, Unit 1201-05, 12/F
                  China Resources Building, No. 26
                  Harbour Road, Wanchai
                  Hong Kong

And mailing the Amended Summons and Second Amended Complaint via certified mail, return
receipt requested, to:

                 Yahui Zhou & Kunlun Group Limited
                  c/o Kunlun US Inc.
                  2100 Geng Road, Suite 210
                  Palo Alto, CA 94303




505280.1 QUDIAN                                  2
                 Yahui Zhou & Kunlun Group Limited
                  c/o Ava Juu, Registered Agent for Service of Process for Kunlun US Inc.
                  14525 Blue Sky Rd.
                  Hacienda Heights, CA 91745

And emailing a copy of the Amended Summons and Second Amended Complaint to Kunlun’s
Hong Kong “Presentor,” Elite Global Secretaries Limited to:

                  Joanna.Lau@vistra.com

IT IS SO ORDERED.



          November 26, 2019
Dated: ___________________________             ______________________________________
                                               HONORABLE JESSE M. FURMAN
                                               U.S. DISTRICT COURT JUDGE

          The Clerk of Court is directed to terminate Docket No. 196.




505280.1 QUDIAN                                   3
